Citation Nr: 0522024	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  00-11 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The veteran served on active duty from May 1969 to September 
1971.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 1999 decision by the 
New York, New York Department of Veterans Affairs (VA) 
Regional Office (RO).  This case was before the Board in 
December 2003 when it was remanded for additional 
development.

The Board notes that the veteran was scheduled for a hearing 
before the Board at the RO in February 2003; however, he 
failed to report to the hearing.  

The Board notes that by rating decision dated in January 
2005, the RO granted service connection for major depression.  
The United States Court of Appeals for the Federal Circuit 
has held that the RO's award of service connection for a 
particular disability constitutes a full award of benefits on 
the appeal initiated by the veteran's notice of disagreement 
on such issue.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. 
Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  
Therefore, the only issue for the Board's consideration is 
that listed on the title page of this decision.


FINDINGS OF FACT

1.  Service connection for PTSD was denied in an unappealed 
rating decision of May 1995.

2.  The evidence received since the May 1995 rating decision 
is cumulative or redundant of the evidence previously of 
record, or is not so significant that it must be considered 
in order to fairly decide the merits of the claim seeking 
service connection for PTSD.




CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for PTSD.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  The provisions of 
the VCAA and the implementing regulations are applicable to 
the new and material issue on appeal, except as noted below.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA is required to request the claimant to submit 
any pertinent evidence in his or her possession.

However, nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f).

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004)).  

Although the rule is generally effective November 9, 2000, 
the amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2004), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claim to reopen, 
which was received in December 1998. 

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), the provisions of the rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA.  The provisions implementing the VCAA 
are applicable to any claim for benefits received by VA on or 
after November 9, 2000, as well as to any claim filed before 
that date but not decided by VA as of that date.  66 Fed. 
Reg. 45,620, 45,629.  

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant trying to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA.  The authority to provide such additional assistance is 
provided by 38 U.S.C.A. § 5103A(g), which provides that 
nothing in § 5103A shall be construed to preclude VA from 
providing such other assistance to a claimant in 
substantiating a claim as VA considers appropriate.  Because 
VA has no authority to make these provisions retroactively 
effective, they are applicable to any claim to reopen a 
finally decided claim received on or after the date of the 
rule's final publication, August 29, 2001.  66 Fed. Reg. 
45,620, 45,629.  They are not applicable to the veteran's 
claim to reopen, which was received before that date.  

With regard to the veteran's claim to reopen, the Board notes 
that a substantially complete claim was received and 
initially adjudicated prior to the enactment of the VCAA.

The Board also notes that the Court of Appeals for Veterans 
Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id.  at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

In the case at hand, the veteran was provided the notice 
required under the VCAA and the implementing regulations by 
letter dated in July 2002.  He was given ample time to 
respond.  Thereafter, the RO readjudicated the veteran's 
claim in September 2002 and January 2005.  Furthermore, in 
this case, there is no indication or reason to believe that 
the RO's decision would have been different had the claim not 
been adjudicated before the RO provided the notice required 
by the VCAA and the implementing regulations.  Therefore, the 
Board believes that the RO properly processed the claim 
following compliance with the notice requirements of the VCAA 
and the implementing regulations and that any procedural 
error by the RO was not prejudicial to the veteran.

With respect to the duty to assist, the Board notes that the 
veteran's service medical records are of record.  Neither he 
nor his representative has identified any additional evidence 
that could be obtained to substantiate the claim.  The Board 
is also unaware of any such outstanding evidence.  The Board 
notes that the veteran was asked, by letter dated in May 
2004, to provide the appropriate releases for any pertinent 
private treatment records.  Neither the veteran nor his 
representative has responded to this request.  Accordingly, 
the Board is satisfied that the RO has complied with VA's 
duty to assist the veteran in the development of the facts 
pertinent to his claim to reopen. 

Accordingly, the Board will address the merits of the claim 
to reopen.

New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court of Appeals for 
Veterans Claims (Court) held that the prior holdings in 
Justus and Evans, that the credibility of the evidence is to 
be presumed, was not altered by the Federal Circuit decision 
in Hodge.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  Service connection may also be granted for 
any disease initially diagnosed after discharge from service 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

At the time of the May 1995 rating decision, 38 C.F.R. § 
3.304(f) provided that:

Service connection for [PTSD] requires 
medical evidence establishing a clear 
diagnosis of the condition, credible 
supporting evidence that the claimed 
inservice stressor actually occurred, and 
a link, established by medical evidence, 
between current symptomatology and the 
claimed inservice stressor.  If claimed 
stressor is related to combat, service 
department evidence that the veteran 
engaged in combat or that the veteran was 
awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat 
citation will be accepted, in the absence 
of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.  Additionally, if the 
claimed stressor is related to the 
claimant having been a prisoner-of-war 
[POW], [POW] experience which satisfies 
the requirements of [38 C.F.R.] § 3.1(y) 
of this part will be accepted, in the 
absence of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.

Subsequently, however, 38 C.F.R. § 3.304(f) was amended in 
June 1999 to eliminate the requirement of a clear diagnosis 
of PTSD in order to comport with the Court's decision in 
Cohen v. Brown, 10 Vet. App. 128 (1997) and the revised 
38 C.F.R. § 3.304(f) was made effective March 7, 1997, the 
date of the Cohen decision.  38 C.F.R. § 3.304(f), as revised 
effective March 7, 1997, provided that:

Service connection for [PTSD] requires 
medical evidence diagnosing the condition 
in accordance with Sec. 4.125(a) of this 
chapter; a link, established by medical 
evidence, between current symptoms and an 
in-service stressor; and credible 
supporting evidence that the claimed in-
service stressor occurred.  If the 
evidence establishes that the veteran 
engaged in combat with the enemy and the 
claimed stressor is related to that 
combat, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.

Later, 38 C.F.R. § 3.304(f) was amended on March 7, 2002, but 
the change made by these amendments addressed claims of 
service connection for PTSD based on veterans who were POWs 
or who sustained a personal assault during service.  The 
provisions relating to claims based on combat as a stressor 
were unchanged.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service will vary depending upon 
whether the veteran engaged in "combat with the enemy," as 
established by recognized military combat citations or other 
official records.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 
66 (1993); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  If 
VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, 
however, VA determines either that the veteran did not engage 
in combat with the enemy or that he did engage in combat, but 
that the alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain other objective information that corroborates 
his testimony or statements.  See Zarycki, 6 Vet. App. at 98.

When there is a current diagnosis of PTSD, the sufficiency of 
the claimed in-service stressor is presumed.  Cohen, 10 Vet. 
App. at 144.  Nevertheless, credible evidence that the 
claimed in-service stressor actually occurred is still 
required.  38 C.F.R. § 3.304(f).  Credible supporting 
evidence of the actual occurrence of an in-service stressor 
cannot consist solely of after-the-fact medical nexus 
evidence.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  
Corroboration does not require, however, "that there be 
corroboration of every detail including the appellant's 
personal participation in the identifying process."  Suozzi 
v. Brown, 10 Vet. App. 307, 311 (1997).

Mere presence in a combat zone is not sufficient to show that 
a veteran actually engaged in combat with enemy forces.  Wood 
v. Derwinski, 1 Vet. App. 190 (1991), affirmed on 
reconsideration, 1 Vet. App. 406 (1991).  On the other hand, 
whether a veteran has submitted sufficient corroborative 
evidence of claimed in-service stressors is a factual 
determination.  Pentecost v. Principi, 16 Vet. App. 124 
(2002).  Furthermore, specific evidence that a veteran was 
actually with his unit at the time of an attack is not 
required to verify an enemy attack as a PTSD stressor.  
Pentecost, 16 Vet. App. at 128 (holding that the Board erred 
in "insisting that there be corroboration of the veteran's 
personal participation"); Suozzi, 10 Vet. App. 310-11 
(evidence that veteran's company received heavy casualties 
during an attack, even without specific evidence that the 
veteran was "integrally involved in the attack" was 
sufficient to reopen his claim for service connection for 
PTSD).

By unappealed rating decision in May 1995, service connection 
for PTSD was denied.  The RO noted that there was no evidence 
that the veteran had engaged in combat.  The RO also noted 
that there was no evidence of a diagnosis of PTSD.  

The evidence of record at the time of the May rating decision 
included: service records dated from 1969 to 1971 that 
contain no evidence that the veteran engaged in combat and no 
findings of PTSD; a February 1995 statement from the veteran 
wherein he indicated that he did not like being stationed in 
Vietnam and felt helpless while being bombed; a February 1995 
statement from the veteran's wife wherein she indicated that 
the veteran occasionally yelled in his sleep and was 
frightened by loud noises; a February 1995 VA examination 
report, which notes that the veteran did not meet the 
criteria for PTSD; and VA outpatient treatment records dated 
from 1985 to 1994, which are negative for evidence of PTSD.

The current claim to reopen was received in December 1998.

The evidence received since the May 1995 rating decision 
includes service medical records dated in 1971, a statement 
from St. Francis Hospital, a letter dated in 1999 from the 
veteran's private psychiatrist, VA outpatient treatment 
records dated from 1999 to 2002, and a December 2004 VA 
examination report.  

The service medical records are duplicative of evidence 
previously received and considered by the RO; therefore, this 
evidence is not new.  The VA outpatient treatment records and 
the letter from the veteran's private psychiatrist refer to 
other disabilities not herein at issue, and include no 
reference to PTSD; therefore, this evidence is not material 
to the claim at hand.  

The statement from St. Francis Hospital notes that the 
veteran was admitted to the psychiatric floor from May 6, to 
May 12, 1992.  There is no indication that the veteran was 
treated for PTSD.  (As noted above, the veteran has not 
submitted copies of these treatment records, or the 
appropriate signed release for VA to obtain these records.)  
Therefore, this medical evidence added to the record is not 
so significant that it must be considered to fairly decide 
the merits of the veteran's claim.

The December 2004 VA examination report shows that the 
veteran was found to have major depression.  With respect to 
PTSD, the examiner stated that the veteran did not exhibit 
all the classic symptom cluster associated with a diagnosis 
of PTSD, there was an indication of some PTSD symptoms 
associated with depression.  Since the report of this 
examination appears to indicate that the veteran does not 
meet the diagnostic criteria for PTSD, the report is not so 
significant that it must be considered to fairly decide the 
merits of the veteran's claim. 

Therefore, the Board must conclude that none of the evidence 
added to the record is new and material.  Accordingly, 
reopening of the claim for service connection for PTSD is not 
in order.  


ORDER

As new and material evidence has not been submitted, 
reopening of the claim for entitlement to service connection 
for PTSD is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


